DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (US 2003/0065371) in view of Whayne (US 6,142,993) and Jung (US 2009/0043186).
Regarding claims 11, 21 and 22, Satake discloses a cardiac ablation device (fig. 1) with balloon (6) connected at a distal end to the distal end of a shaft (3) with a guidewire lumen (see 16) and connected at a proximal end to the distal end of an elongated member (2). Satake further discloses an electrode assembly (8) which extends substantially between the proximal and distal ends of the balloon (8a) for the purpose of treating tissue in contact with the distal end of the balloon (18, fig. 1), but does not 
Regarding claim 12, the device of Satake-Whayne-Jung does not specifically include an electrical conductor is carried by each of the flexible branches. However, it is immediately apparent that the electrodes must be connected to an electrical conductor of some kind if they are to function. Whayne discloses such an electrical conductor (74a and 74b fig. 6), although it is not clear if the conductors can reasonably be considered “carried” by the flexible branches. However, making elements integral is an obvious modification (MPEP 2144.04(V)(B)) and Applicant has not disclosed how attaching the conductor to the flexible branch produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrical connectors from the electrodes in the device of Satake-Whayne-Jung either as separate from the flexible branches or integral with the flexible branches to produce the predictable result of allowing the electrodes to function as such.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne and Jung, further in view of Steinke (US 2008/0262489).
Regarding claim 13, the argument could be made that the flexible branches and integrated wires in the device of Satake-Whayne-Jung can be considered a flex circuit with a substrate and an electrical trace. However, in the interest of compact prosecution it is noted that flex circuits are common in this and many electrical arts and Applicant has not disclose that the use of flex circuits produces an unexpected result. Steinke, for example, discloses a balloon which can be provided with electrodes by using a flexible .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Satake, Whayne and Jung, further in view of Maguire (US 2003/0060820)
Regarding claim 14, the device of Satake-Whayne-Jung does not disclose the use of irrigation holes in the membrane proximate the ablation electrodes. Any hole in a balloon is configured to pass whatever is inside the balloon. Maguire discloses a cardiac treatment balloon with a plurality of irrigation apertures (527, fig. 11B) proximate to an electrode (552). Maguire teaches this allows beneficial fluid to be delivered proximate the electrode ([0205]). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the device of Satake-Whayne-Jung with irrigation apertures proximate to the electrodes as taught by Maguire to allow a fluid to be delivered proximate to the electrodes.

Claim 15, 23-26 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne and Jung, further in view of Brucker (US 5,643,197)
Regarding claim 15, 23, 24, and 30, the device of Satake-Whayne-Jung has the features as discussed above but does not disclose the use of irrigation holes in the membrane and the ablation electrodes. However, irrigation is ubiquitous in 
Regarding claim 25, the electrodes of Satake-Whayne-Jung-Brucker are configured to conform to a shape of the balloon in both deflated and inflated states (e.g. figs. 2-3 of Whayne, figs. 4a-b of Satake).
Regarding claim 26, the device of Satake-Whayne-Jung-Brucker does not specifically include an electrical conductor is carried by each of the flexible branches. However, it is immediately apparent that the electrodes must be connected to an electrical conductor of some kind if they are to function. Whayne discloses such an electrical conductor (74a and 74b fig. 6), although it is not clear if the conductors can reasonably be considered “carried” by the flexible branches. However, making elements integral is an obvious modification (MPEP 2144.04(V)(B)) and Applicant has not disclosed how attaching the conductor to the flexible branch produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrical connectors from the electrodes in the device of Satake-Whayne-Jung either as separate from the flexible branches or 
Regarding claim 30, the plurality of branches join to form a unitary structure near the distal end of the balloon (fig. 3 of Whayne).

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne and Jung, further in view of Heim (US 2006/0241589).
Regarding claim 16, the device of Satake-Whayne-Jung does not disclose the claimed electrode shape. However, providing electrodes in various shapes is common practice in the art. In general, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)) and Applicant has not disclosed any critical or unexpected results from the particularly claimed shape. This would be hard to show, since Applicant’s figures show many different shapes, all presumably equally effective at interacting with tissue. Further, the art is full of electrodes having various shapes, and teachings that electrodes can be any shape or size depending on the desired purpose of the electrode. For instance, Heim discloses that "The electrodes may be any shape, size, or arrangement that leads to a configuration and composition suitable for a particular application” ([0092], see also [0077]). This statement is understood as being representative of what one of ordinary skill in the art would know about electrodes on medical devices. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the electrodes of Satake-Whayne-Jung with any shape, including tear-drop or coffin shape, which would produce the predictable result of a device that can apply energy to tissue in a desired manner.
Regarding claim 17, any electrode that has a dimension in the proximal/distal direction will have ends in different planes. There is no evidence that the electrodes in the device of Satake-Whayne-Jung are offset from each other such that the proximal and distal planes would be different. Symmetrical construction is assumed to be normal practiced, but at the very least it would be obvious to symmetrically align electrodes around a balloon.
Regarding claim 18, the electrodes of Satake-Whayne-Jung are configured to conform to a shape of the balloon in both deflated and inflated states (e.g. figs. 2-3 of Whayne, figs. 4a-b of Satake).
Regarding claim 19, the plurality of branches join to form a unitary structure near the distal end of the balloon (fig. 3 of Whayne).
Regarding claim 20, the shaft is axially movable relative to the elongate member such that movement can modify the shape of the balloon ([0040] of Satake).

 Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Brucker, further in view of Steinke.
Regarding claim 27, the argument could be made that the flexible branches and integrated wires in the device of Satake-Whayne-Jung-Brucker can be considered a flex circuit with a substrate and an electrical trace. However, in the interest of compact prosecution it is noted that flex circuits are common in this and many electrical arts and Applicant has not disclose that the use of flex circuits produces an unexpected result. Steinke, for example, discloses a balloon which can be provided with electrodes by using a flexible substrate with electrical traces (fig. 36, [0188]). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the .

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung, Brucker and Steinke, further in view of Heim (US 2006/0241589).
Regarding claim 28, the device of Satake-Whayne-Jung-Brucker-Steinke does not disclose the claimed electrode shape. However, providing electrodes in various shapes is common practice in the art. In general, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)) and Applicant has not disclosed any critical or unexpected results from the particularly claimed shape. This would be hard to show, since Applicant’s figures show many different shapes, all presumably equally effective at interacting with tissue. Further, the art is full of electrodes having various shapes, and teachings that electrodes can be any shape or size depending on the desired purpose of the electrode. For instance, Heim discloses that "The electrodes may be any shape, size, or arrangement that leads to a configuration and composition suitable for a particular application” ([0092], see also [0077]). This statement is understood as being representative of what one of ordinary skill in the art would know about electrodes on medical devices. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the electrodes of Satake-Whayne-Jung-Brucker-Steinke with any shape, including tear-drop or coffin shape, which would 
Regarding claim 29, any electrode that has a dimension in the proximal/distal direction will have ends in different planes. There is no evidence that the electrodes in the device of Satake-Whayne-Jung-Brucker-Steinke are offset from each other such that the proximal and distal planes would be different. Symmetrical construction is assumed to be normal practiced, but at the very least it would be obvious to symmetrically align electrodes around a balloon.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,655,677, claims 1-14 of U.S. Patent No. 9,795,442 and claims 1-6 of U.S. Patent No. 10,251,700 in view of Jung (US 2009/0043186). The pending claims are a simple broadening of the patented claims (note, for example, the lack of adhesive holes), with the exception that they recite a mapping catheter which is not present in the patented claims. However, as noted above in the rejection of claim 1 (with respect to Jung), mapping catheters are common in the art and provide a clearly articulated benefit during cardiac surgery. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to .

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794